United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   October 20, 2005

                                                            Charles R. Fulbruge III
                                                                    Clerk
                            No. 05-30066
                          Summary Calendar



SHIRLEY FRANCIS, on behalf of her
minor child, Sherrod Francis,

                                      Plaintiff-Appellant,

versus

C. JAMES CHRISTY, Etc.; ET AL.,

                                      Defendants,

C. JAMES CHRISTY, Individually and As Chief of Police
of the City of Morgan City; GARY PEDERSON, individually
and In His Official Capacity as a Police Officer for the
City of Morgan City; CITY OF MORGAN CITY,

                                      Defendants-Appellees.

                        --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                            (6:03-CV-914)
                        --------------------

Before JONES, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Shirley Francis, on behalf of her minor

son, Sherrod Francis, appeals from the district court’s order

granting   summary   judgment   to   Defendants-Appellees     based     on

qualified immunity from a § 1983 claim of excessive force.              We


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
review the district court’s order de novo.    Cousin v. Small, 325
F.3d 627, 637 (5th Cir.), cert. denied, 540 U.S. 826 (2003).

     Francis argues that Officer Gary Pederson unlawfully detained

Sherrod and used excessive force during an encounter at a Wal-Mart

store.   A review of the record indicates that the district court

did not err in determining that Pederson’s actions were objectively

reasonable under the circumstances as Pederson, who identified

himself as an officer, attempted to prevent Sherrod from leaving

the store after Sherrod had beaten another boy with a belt.

Sherrod was verbally hostile, actively resisted, tried to strike

Pederson, and attempted to flee the scene.   See Graham v. Connor,

490 U.S. 386, 396-97 (1989); Gutierrez v. City of San Antonio, 139
F.3d 441, 447 (5th Cir. 1998).

     Francis has not briefed either the claims raised in the

district court against the City of Morgan City and Chief C. James

Christy or the state law claims.     Accordingly, those claims are

deemed abandoned.   See Cinel v. Connick, 15 F.3d 1338, 1345 (5th

Cir. 1994).

AFFIRMED.




                                 2